Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment, filed 8/04/19, has been entered. Claims 1, 3-9, 11-13 and 15-20 remain pending.

Drawings
The drawings are objected to because Fig. 2a shows First bit comprising three elements, directly contradicting the meaning of a “bit”, as a unit of computer information with two alternatives (“yes” or “no”, “on” or “off”).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 5, 6, 8, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 20 limitations, directed to the first bit comprising a quantity of bits or a number of functions exceeding the one bit capability, are unclear, as Applicant defines a term of the claims contrary to its ordinary meaning, as a unit of computer information with two alternatives. The term is indefinite because the specification does not clearly redefine the term.
In addition, claim limitations directed to one element including several of the same elements, are unclear, because the meaning of the limitations is not understood.

Claims 5, 6, 17 and 18 limitations, directed to determining of the first bit group of the first DCI based on the second DCI are unclear, because they are incomplete, as they omit essential timing and logical associations between the first and the second DCIs, as shown on Fig. 4 and/or Fig. 6, described on [0087]-[0094] and [0109]-[0116]. 
The essential limitations, indicating that the second DCI is preceding the first DCI are omitted from the claims.





Claim Rejections - 35 USC § 103
Claims 1, 3, 5-9, 11, 13, 15, 17, 18 and 20 are rejected (as best understood) under 35 U.S.C. 103 as being unpatentable over Yang (US Pub 2014/0169319).
Regarding claims 1, 9 and 13, Yang substantially teaches, a feedback method, a terminal and a base station for uplink data (using feedback for scheduling transmission between the base station and a plurality of MTC/terminals, as shown on Fig. 7 and 8, described on [0072] and [0073]), comprising: 
receiving uplink data from a terminal device (performing pre-configuration process between the base station and the terminal, which inherently comprises the base station receiving the uplink information from the terminals, identifying their MTC status and quantity, as described on [0080]);
determining a first bit group of first downlink control information (the base station determines the first group of the first DCI, described as MTC group on [0078], wherein all information in the system is digital and therefore comprises bits) and a first bit in the first bit group (every bit group has a first bit), wherein bits of the first downlink control information comprise X bit groups (the DCI comprises plural, X, Y or Z, MTC groups, as described on [0098]-[0099]), X is a positive integer, the X bit groups comprise the first bit group, one or more bits comprised in each of the X bit groups are associated with one or more physical resource blocks in a narrowband in a system bandwidth (MTC groups are associated with RB blocks in a narrowband/MTC as shown on Fig. 7 and described on [0079]-[0082]), and used to indicate whether the uplink data is correctly received (indicating the ACK/NACK region, as shown on Fig. 5 or 7, described on [0082]-[0093]); 
wherein the determining a bit in the first bit group comprises:

determining, in one or more bits comprised in the first bit group of the first downlink control information, the bit associated with the physical resource block (correlating the RB blocks with ACK/NACK control information, as described on [0082], wherein the first group of the first DCI, described as the MTC group on [0078], is digital and therefore comprises bits), and 
sending the first downlink control information (sending the first DCI, as described on [0078]).
Yang does not teach using the first bit to indicate whether the uplink data is correctly received.
A combination of Yang teaching and design choice variations as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to implement using the fist bit for the ACK/NACK indication as a design choice, as the second or third bit will work for this purpose as well. 
In addition, regarding claims 9 and 13, Yang teaches the terminal and the base station, comprising processors and RF units, as shown on Fig. 8 and described on [0100]-[0104]. 
Regarding claims 3, 11 and 15, Yang teaches pre-designation or pre-configuration for the MTC groups, including the first, second, etc. groups, with the MTC/narrowband resources allocated to the each of the MTC terminal/UE, comprising RBs, as shown on Fig. 7 and described on [0079]-[0080].
Regarding claims 5, 6, 17 and 18, Yang teaches using plural DCIs, which can reuse the first DCI with modifications or use the DCIs with different formats according to the different MTC groups, as described on [0092], wherein the RRC signaling is used for the communication, as described on [0080].
Regarding claims 8 and 20, Yang teaches using the allocated bits to the terminal for the ACK/NACK resources from the base station for the uplink transmission of the ACK/NACK information to the base station, as shown on Fig. 7 and described on [0095].
Claims 4, 7, 12, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yang as applied to claims 1, 5, 9, 13 and 17 above, and further in view of Yi (US 10,728,077).
Yang substantially teaches the DCI transmission and using the CRC code, as described on [0045], including designating RBs for the uplink transmission, as described on [0082]-[0086] (See the rejection above for details).
Yang does not teach determining scrambling code of CRC bases on the corresponding narrowband of the uplink RBs.
Yi teaches communication between the base station and plural MTC terminals, as described on 1:34-2:35, comprising scrambling CRC with a unique identifier, as described on 5:50-60, wherein the identifier for the CRC of the DCI could indicate the narrowband location or the starting offset for the group of narrowband UEs or particular narrow band US resources, as described on 12:7-24
A combination of Yang teaching and Yi teaching as a whole would have been obvious before the effective filing of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, to improve the method/system of Yang by using the particulars of the CRC scrambling to adapt the CRC coding with the narrowband communication.
Response to Arguments
Applicant's arguments filed 8/04/21 have been fully considered but they are not persuasive. 

On pages 8 and 9 of the Response, Applicant argues that claims 8 and 20 limitations, directed to “a quantity of bits comprised in the first bit” are clear.
Examiner respectfully disagrees.
Applicant arguments, directed to a single/first bit comprising several bits, clearly contradicts the terminology accepted in the art.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “the first bit” in claim 8 is used by the claim to mean “a single bit,” while the accepted meaning is “a set of bits.” The term is indefinite because the specification does not clearly redefine the term.
The cited portions of the disclosure, indicating that “Optionally, the fist bit may include one or more bits” on [0066] and similar on [0071], do not clearly redefine the term “bit”.
In addition, claim limitations directed to one element including several of the same elements, are unclear, because the meaning of the limitations is not understood. For example, limitations, directed to a UE including two same UEs, do not make sense.

 

Examiner respectfully disagrees.
The claims limitations are unclear, because they are incomplete, as the essential associations between two DCIs, shown on Fig. 4 and/or Fig. 6 are omitted from the claims limitations. Particularly, the limitations, indicating that the second DCI is preceding the first DCI are omitted from the claims.


On pages 10-12 of the Response, Applicant argues that the amended claim 1 is allowable over teaching of Yang.
Examiner respectfully disagrees.
The amendment to claim 1 limitations mostly repeat the same limitation of claim 1, which were rejected in the previous Office action.
Limitations, directed to determining a physical resource block that is occupied by the uplink data and in the narrowband, are described by Yang as determining a physical resource block corresponding to the UL data, described as MTC groups are associated with RB blocks in a narrowband/MTC as shown on Fig. 7 and described on [0079]-[0082], which are very similar to the old limitations of claim 1, directed to determining “one or more bits comprised in each of the X bit groups are associated with one or more physical resource blocks in a narrowband in a system bandwidth” and “used to indicate whether the uplink data is correctly received”.
Limitations, directed to determining, in one or more bits comprised in the first bit group of the first downlink control information, the bit associated with the physical resource block, described by Yang as correlating the RB blocks with ACK/NACK control information on 
Examiner indicated that any of the bits could be used for the described above function, as a design choice. The disclosure does not indicate any advantage of using the first bit against the second or the third bit in the system.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRY LEVITAN whose telephone number is (571)272-3093.  The examiner can normally be reached on 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 5712723155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DMITRY LEVITAN
Primary Examiner
Art Unit 2461


/DMITRY LEVITAN/Primary Examiner, Art Unit 2461